PER CURIAM
In this delinquency proceeding, we affirm the juvenile court’s judgment that child is within the jurisdiction of that court by virtue of acts which, if committed by an adult, would constitute the crime of arson. ORS 164.325(1). In its dispositional order, the court stated that child “has been proved guilty beyond a reasonable doubt of the charge of Arson I.” We agree with child that the court’s judgment is not properly worded. It should not have said that child had been ‘ ‘proved guilty. ’ ’ Rather, it should have found child within the juvenile court’s jurisdiction by virtue of conduct that would constitute the crime of arson if committed by an adult. ORS 419.476(l)(a). We remand the case to the trial court for entry of a judgment consistent with ORS 419.476(1)(a). State ex rel Juv.Dept. v. Cruz, 111 Or App 216, 826 P2d 30 (1992).
Jurisdiction affirmed; remanded for entry of corrected judgment.